        Case 3:21-cv-00390-JWD-RLB             Document 1        07/06/21 Page 1 of 24




                             UNITED STATES DISTRICT COURT

                        FOR THE MIDDLE DISTRICT OF LOUISIANA

DESHUNTA MILLER                                              )

                                                             )

                              Plaintiff,                     )

                                                             )       NO.:21-390



VS                                                           )       CIVIL ACTION

LOUISIANA DEPARTMENT OF CORRECTIONS,                         )       BENCH TRIAL

ELAYN HUNT CORRECTIONAL CENTER, JAMES                        )

M. LEBLANC, TIMOTHY HOOPER, KIRT GUERIN,                     )

ERIC HINYARD, AND DONALD JOHNSON                             )

                              Defendants.                    )

                                                             )



                                      CIVIL COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Deshunta Miller,

who respectfully submits to this Honorable Court this Civil Complaint seeking relief for the rape

of and injuries to Deshunta Miller. In support thereof, Plaintiff alleges the following:

                                JURISDICTION AND VENUE

                                                 1.

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983.




                                                 1
         Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 2 of 24




                                                 2.

       Jurisdiction is invoked pursuant to 42 U.S.C. § 1331 and § 1343.

                                                 3.

       The Court’s supplemental jurisdiction over state law claims is invoked pursuant to 28

U.S.C. § 1367(a).

                                                 4.

       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) inasmuch as

Plaintiff’s cause of action arises in the Middle District of Louisiana, and all of the Defendants are

found in the Middle District of Louisiana.

                                             PARTIES

                                                 5.

       Plaintiff, Deshunta Miller, is an individual residing and domiciled at East Baton Rouge

Parish. Petitioner was employed by Defendants, Louisiana Department of Corrections and Elayn

Hunt Correctional Center at St. Gabriel. Plaintiff worked Beaver 2 Unit 3, which is reserved for

maximum security inmates. Unit 3 houses approximately 64 inmates and at the time of the

incident occurring on July 17, 2020, Plaintiff was the only prison guard on duty at the time of the

events set forth in this Complaint,

                                                 6.

       Defendant, Louisiana Department of Corrections, is an agency of the State of Louisiana

with a place of business and offices located at 504 Mayflower Street, Baton Rouge, LA 70802,

within the Middle District of Louisiana.




                                                 2
        Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 3 of 24




                                                7.

       Defendant, Elayn Hunt Correctional Center at St. Gabriel is a prison run and managed by

Defendant, Louisiana Department of Corrections located at 6925 LA-74, St. Gabriel, LA 70776,

within the Middle District of Louisiana.

                                                8.

       At all relevant times, Defendants, Louisiana Department of Corrections and Elayn Hunt

Correctional Center at St. Gabriel acted through their agents and employees.

                                                9.

       Upon information and belief, Defendant, Donald Johnson, at all relevant times, was

Plaintiff’s immediate supervisor at Beaver 2 Unit 3 and employed by Defendants, Louisiana

Department of Corrections and Elayn Hunt Correctional Center at St. Gabriel and is therefore a

state actor. He is sued in his individual capacity. Upon information and belief, he resides in the

Middle District of Louisiana.

                                                10.

       Upon information and belief, Defendant, Eric Hinyard, at all relevant times, was the

system warden at Beaver 2 Unit 3 and employed by Defendants, Louisiana Department of

Corrections and Elayn Hunt Correctional Center at St. Gabriel and is therefore a state actor. He

is sued in his individual capacity. Upon information and belief, he resides in the Middle District

of Louisiana.

                                                11.

       Upon information and belief, Defendant, Kirt Guerin, at all relevant times, was chief of

security at Beaver 2 Unit 3 and employed by Defendants, Louisiana Department of Corrections




                                                 3
        Case 3:21-cv-00390-JWD-RLB              Document 1      07/06/21 Page 4 of 24




and Elayn Hunt Correctional Center at St. Gabriel and is therefore a state actor. He is sued in his

individual capacity. Upon information and belief, he resides in the Middle District of Louisiana.

                                                12.

       Defendant, Timothy Hooper, at all relevant times, was the Warden employed by

Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at St.

Gabriel and is therefore a state actor. He is sued in his individual capacity. Upon information

and belief, he resides in the Middle District of Louisiana.

                                                13.

       At all relevant times, Defendants, Louisiana Department of Corrections, Elayn Hunt

Correctional Center at St. Gabriel, Donald Johnson, Eric Hinyard, Kirt Guerin, Timothy Hooper,

and James M. LeBlanc were state actors and acting under color of the law.

                                              FACTS

                                                14.

       Plaintiff, Deshunta Miller, was hired for the position of prison guard by Defendant,

Louisiana Department of Corrections and Elayn Hunt Correctional Center at St. Gabriel on or

about November 2019.

                                                15.

       Plaintiff began working at Elayn Hunt Correctional Center at St. Gabriel on or about

November 9-12, 2019.

                                                16.

       Plaintiff worked as a prison guard in Beaver 2 Unit 3, an all-male maximum security area

housing at least 64 inmates at Elayn Hunt Correctional Center at St. Gabriel.




                                                 4
         Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 5 of 24




                                                 17.

       Plaintiff’s duties and responsibilities generally included head counts, monitor cells, and

walk the different Beavers.

                                                 18.

       On July 17, 2020, Plaintiff was scheduled to work the 6:00 a.m. to 6:00 p.m. shift.

                                                 19.

       Plaintiff arrived at her station at about 6:30 - 7:00 a.m. on the morning of July 17, 2020.

                                                 20.

       At some point that morning, while performing her duties, Plaintiff was forcibly grabbed

from behind by Erick Dehart who had some type of homemade shank positioned around her

throat. Erick Dehart gained access to her area as a result of broken or inoperable cell locks.

Plaintiff was forced to an area of the prison where she was forcibly raped.

                                                 21.

       Upon information and belief, on the morning of July 17, 2020, there was only 1

correctional officer on duty at the time in Unit 3, a number totally insufficient for proper security

in Unit 3.

                                                 22.

       Plaintiff was unable to use her department issued beeper because the beepers did not

operate properly inside of the building. A fact known by those in positions of authority.

                                                 23.

       Upon information and belief, prison security tapes show Erick Dehart entering Plaintiff’s

area and grabbing her from behind with some type of weapon in his hand.




                                                  5
         Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 6 of 24




                                                 24.

       Subsequent testing with a rape kit conducted confirmed that Plaintiff had been raped.

                                                 25.

       Plaintiff was subsequently referred to further treatment as a result of this incident.

                                                 26.

       As a result of the severe emotional distress, and emotional physical trauma, stress and

distress resulting from the rape, Plaintiff saw and is still under treatment with a counselor.

                                                 27.

       Since the time of the rape, Plaintiff has suffered from feelings of fear, stress, anxiety,

distress, trauma, confusion and embarrassment.

                                                 28.

       Plaintiff had previously reported to her immediate supervisor that cell doors in Unit 3

were broken and/or inoperable.

                                                 29.

       Plaintiff’s work area is not equipped with a panic button that can be hit nor was Plaintiff

supplied a whistle that can be blown to alert others to danger or problems.

                                                 30.

       Upon information and belief, Defendants, Louisiana Department of Corrections and

Elayn Hunt Correctional Center at St. Gabriel, were aware of the dangerous propensities of Erick

Dehart, who is presently serving terms of imprisonment for Armed Robbery and Simple

Burglary.




                                                  6
           Case 3:21-cv-00390-JWD-RLB             Document 1      07/06/21 Page 7 of 24




                                                  31.

          Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware prior to Plaintiff’s rape that there was a need for more correctional

officers, and the danger the understaffing posed. Defendants displayed deliberate indifference to

this knowledge.

                                                  32.

          Upon information and belief, after the rape of Plaintiff, Defendant, Elayn Hunt

Correctional Center at St. Gabriel hired additional correctional officers and repaired cell locks in

Unit 3.

                                                  33.

          These changes show the feasibility of instituting such safety measures prior to Plaintiff’s

rape. Upon information and belief, the number of additional staff hired after the rape is still

below the optimum number that is customary in the prison setting.

                                                  34.

          Upon information and belief, an outside team came to Defendant, Elayn Hunt

Correctional Center at St. Gabriel to investigate safety protocols at the prison as a result of the

rape that occurred to Plaintiff on July 17, 2020.

                                                  35.

          The review of safety protocols and their efficacy should have occurred prior to the rape;

such reviews represent the ordinary and customary usage in the prison setting.

                                                  36.

          Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware that Defendant, Kirt Guerin, was not performing his job functions in an



                                                    7
         Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 8 of 24




appropriate manner and were aware of the danger this posed, and Defendants displayed

deliberate indifference to this knowledge.

                                                37.

       Upon information and belief, Defendant, Kirt Guerin, was subsequently promoted to

Warden at Elayn Hunt Correctional Center at St. Gabriel.

                                                38.

       Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware of the breach in security prior to Plaintiff’s rape and the danger this

posed, and Defendants displayed deliberate indifference to this knowledge.

                                                39.

       Upon information and belief, the investigation that was performed by Defendant,

Louisiana Department of Corrections subsequent to Plaintiff’s attack at Elayn Hunt Correctional

Center at St. Gabriel outlined a breakdown in security at the prison.

                                                40.

       Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware of a breakdown in response to employee reports of inappropriate inmate

behavior prior to Plaintiff’s rape and the danger this posed and displayed deliberate indifference

to this knowledge.

                                                41.

       Upon information and belief, the investigation revealed a breakdown by Defendants,

Louisiana Department of Corrections and Elayn Hunt Correctional Center at St. Gabriel, in the

response to employee reports of inappropriate inmate behavior.




                                                 8
        Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 9 of 24




                                                42.

       Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware of the malfunctioning, inoperable, inadequate, or non-existent

emergency personal alarm systems and cell locks and the danger this posed prior to Plaintiff’s

rape and displayed deliberate indifference to this knowledge.

                                                43.

       Upon information and belief, Defendants, Louisiana Department of Corrections and

Elayn Hunt Correctional Center at St. Gabriel, maintained inadequate or non-existent emergency

personal alarm systems for employees.

                                                44.

       Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware of the violations and the danger this posed prior to Plaintiff’s rape and

displayed deliberate indifference to this knowledge.

                                                45.

       Upon information and belief, the investigation revealed violations by staff of Defendants,

Louisiana Department of Corrections and Elayn Hunt Correctional Center at St. Gabriel, who did

not perform their duties.

                                                46.

       Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware of the lack of monthly staff meetings and the danger this posed prior to

Plaintiff’s rape and displayed deliberate indifference to this knowledge.




                                                 9
          Case 3:21-cv-00390-JWD-RLB            Document 1       07/06/21 Page 10 of 24




                                                  47.

          Upon information and belief, the investigation revealed a lack of monthly unit staff

meetings and documentation of issues discussed at those meetings by Defendants, Louisiana

Department of Corrections and Elayn Hunt Correctional Center at St. Gabriel.

                                                  48.

          Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware of the lack of staff training and the danger this posed prior to Plaintiff’s

rape and displayed deliberate indifference to this knowledge.

                                                  49.

          Upon information and belief, Defendants, Louisiana Department of Corrections and

Elayn Hunt Correctional Center at St. Gabriel, investigation revealed a failure to provide and

document required staff training.

                                                  50.

          Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware of the failure to inspect housing, repair cell locks, beepers and alarms,

and the danger this posed prior to Plaintiff’s rape, and displayed deliberate indifference to this

knowledge.

                                                  51.

          Upon information and belief, Defendants, Louisiana Department of Corrections and

Elayn Hunt Correctional Center at St. Gabriel, investigation revealed a failure by prison

administrators to inspect and repair each housing unit on a regular basis as required by prison

policy.




                                                  10
        Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 11 of 24




                                                52.

       Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, were aware of the failure to appoint a unit manager with an office located on Unit 3

and the danger that this posed prior to Plaintiff’s rape and displayed deliberate indifference to

this knowledge.

                                                53.

       Upon information and belief, Defendants, Louisiana Department of Corrections and

Elayn Hunt Correctional Center at St. Gabriel, investigation revealed a failure by prison

administrators to appoint a unit manager with an office located at Beaver 2 Unit 3, the housing

unit where Plaintiff was assaulted and raped by Erick Dehart.

                                                54.

       Defendants knew that Kirt Guerin was not fulfilling his role with respect to safety prior to

the rape.

                                                55.

       Upon information and belief, Plaintiff’s rape and assault prompted Defendants, Louisiana

Department of Corrections and Elayn Hunt Correctional Center at St. Gabriel, to make changes

which should have occurred before the rape, as follows: (a) Upon information and belief, after

Plaintiff’s assault and rape, prison guards were provided a more secure area to perform their

duties at Elayn Hunt Correctional Center at St. Gabriel; (b) Upon information and belief, after

Plaintiff’s assault and rape, all employees who did not have radios were provided with personal

duress systems to alert others of emergency situations at Elayn Hunt Correctional Center at St.

Gabriel.




                                                 11
        Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 12 of 24




                                                56.

       It was feasible to institute the safety measures prior to Plaintiff’s assault and rape and

represented the ordinary custom and usage in the prison setting.

                                                57.

       Upon information and belief, after Plaintiff’s assault and rape, Defendant, Louisiana

Department of Corrections increased accountability measures to monitor the management of

prison administration at Elayn Hunt Correctional Center at St. Gabriel.

                                                58.

       Upon information and belief, after Plaintiff’s assault and rape, Defendant, Louisiana

Department of Corrections implemented new training procedures for all new hires to ensure

appropriate training is provided in a timely manner.

                                                59.

       These safety measures were feasible to have been instituted prior to Plaintiff’s assault and

rape and represented the ordinary custom and usage in the prison setting.

                                                60.

       All of these safety measures set forth in the above Paragraphs were feasible and should

have been instituted prior to Plaintiff’s assault and rape and represented the ordinary custom and

usage in the prison setting.

                                                61.

       All of these safety measures instituted after the assault and rape were matters of common

knowledge in the prison setting and should have been instituted prior to the assault and rape.

The failure to do so represents deliberate indifference which shocks the conscience.




                                                 12
        Case 3:21-cv-00390-JWD-RLB             Document 1      07/06/21 Page 13 of 24




                                                62.

       Upon information and belief, Timothy Hooper was transferred to Angola State Prison

subsequent to the incident of July 17, 2020.

                                                63.

       Inexplicably, despite having video footage of the attack leading to the assault and rape

and the confiscating of a knife-like weapon from Erick Dehart’s cell and the availability of an

investigating officer with the St. Gabriel Police Department to testify before a grand jury, no

charges by bill of indictment or bill of information have been filed against Erick Dehart.


                                        COUNT ONE
              Plaintiff Deshunta Miller v. Defendants, Louisiana Department of
               Corrections and Elayn Hunt Correctional Center at St. Gabriel

                                                64.

       Plaintiff incorporates by reference the allegations of the preceding paragraphs as if fully

restated below.

                                                65.

       The acts and failures to act by Defendants, Louisiana Department of Corrections and

Elayn Hunt Correctional Center at St. Gabriel, caused Plaintiff, Deshunta Miller, to be subjected

to the deprivation of rights, privileges and immunities as guaranteed to her under the Fourteenth

Amendment of the United States Constitution.

                                                66.

       The acts and failures to act by Defendants, Louisiana Department of Corrections and

Elayn Hunt Correctional Center at St. Gabriel, were performed under color of state law 42

U.S.C. § 1983.




                                                13
        Case 3:21-cv-00390-JWD-RLB              Document 1       07/06/21 Page 14 of 24




                                                 67.

        As previously set forth, Defendants, Louisiana Department of Corrections and Elayn

Hunt Correctional Center at St. Gabriel, actions, and inactions, individually and/or jointly,

created a state-created danger where it was foreseeable that Plaintiff would suffer injury and

harm.

                                                 68.

        The harm created by the Defendants, Louisiana Department of Corrections and Elayn

Hunt Correctional Center at St. Gabriel, was foreseeable and direct, such that there was an

awareness or should have been an awareness on the part of Defendants based on information that

should have put them on notice of the risk of harm to Plaintiff. Defendants were aware or should

have been aware that their failure to act significantly enhanced the risk of harm to Plaintiff.

                                                 69.

        Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, acted in willful disregard for the safety of Plaintiff, with deliberate indifference and

gross negligence for Plaintiff’s personal safety, in a manner that shocks the conscience.

                                                 70.

        Because Plaintiff was an employee of Defendants, Louisiana Department of Corrections

and Elayn Hunt Correctional Center at St. Gabriel, as stated above, the relationship between

Plaintiff and Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional

Center at St. Gabriel, was such that Plaintiff was a foreseeable victim of Erick Dehart’s acts, and

Defendants therefore had direct knowledge of the likelihood that Plaintiff would suffer the harm

that she did.




                                                  14
        Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 15 of 24




                                                 71.

        Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, conduct, affirmative actions, and their position and authority as state actors

facilitated, enabled, and created a dangerous situation that made Plaintiff particularly more

vulnerable to harm from inmates, more particularly, Erick Dehart, than she otherwise would have

been.

                                                 72.

        The injuries to Deshunta Miller were foreseeable. Inmates were given free access to

employees such as Deshunta Miller, through malfunctioning cell locks and inoperable personal

safety alarms, even after the institution was warned of and was actually aware of their danger to

female employees.

                                                 73.

        It is reasonable to conclude that Deshunta Miller would be in danger of sexual assault

from the particular inmate in question, Erick Dehart, based upon his history of aggression, and

the knowledge in the possession of Defendants.

                                                 74.

        The harm, an assault and rape, was foreseeable as a result of the explicit knowledge in the

possession of Defendants prior to and at the time of the assault and rape and sufficiently in

advance thereof to have avoided it.

                                                 75.

        Defendants knew the systems were not in place to prevent a rape of an individual such as

Deshunta Miller and failed or refused to institute same.




                                                 15
        Case 3:21-cv-00390-JWD-RLB              Document 1        07/06/21 Page 16 of 24




                                                  76.

        Defendants, exercising their power as state employees, placed Deshunta Miller in danger

of foreseeable injury when they failed or refused to have in place sufficient security, the other

measures described herein, and permitted a known violent offender to have free and easy access

to Deshunta Miller.

                                                  77.

        The behavior of Defendants and their failures as set forth herein made Deshunta Miller

more vulnerable to harm.

                                                  78.

        Deshunta Miller was in a worse position as a result of Defendants’ omissions.

                                                  79.

        As a result of the acts of Defendant actors, the danger and risk of injury to Deshunta

Miller was greatly increased.

                                                  80.

        Defendant entities’ shortcomings can properly be described as a policy or custom which

failure to train reflects a deliberate or conscious choice, a policy.

                                                  81.

        Defendant individuals and the entity have final authority to establish policy through

custom, usage and training.

                                                  82.

        Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, had little or no training program in connection with the mixing of inmates with

civilian employees.



                                                  16
         Case 3:21-cv-00390-JWD-RLB             Document 1      07/06/21 Page 17 of 24




                                                 83.

         Since the training program was inadequate, said Defendants were deliberately indifferent

to and acted in willful disregard of this deficiency.

                                                 84.

         The deficiency in the training actually caused the indifference to Deshunta Miller’s

vulnerability and need for assistance, and therefore the assault and rape which has traumatized

her.

                                                 85.

         The above actions by Defendants, Louisiana Department of Corrections and Elayn Hunt

Correctional Center at St. Gabriel, resulted in a deprivation and derogation of the Due Process,

substantive and procedural, and Equal Protection rights afforded to Plaintiff by the U.S.

Constitution and pursuant to the Louisiana Constitution.

                                                 86.

         Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, through their willful disregard, deliberate indifference, recklessness and gross

negligence, in a manner that shocks the conscience, willfully disregarded Plaintiff’s concerns

about inmates not properly secured in their cells as a result of malfunctioning or inoperable cell

locks.

                                                 87.

         Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, failed to appropriately respond to staff reports of inappropriate inmate behavior upon

notification by staff, including Plaintiff.




                                                 17
        Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 18 of 24




                                                 88.

        Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, through their deliberate and conscious indifference and utter disregard in the manner

of training and monitoring their employees, agents, and guards, fostered and created the

atmosphere, custom and practices whereby an individual staff member, namely Plaintiff, was

rendered unsafe and vulnerable to attack by a convicted felon, and was in fact, attacked and

raped by a convicted felon.

                                                 89.

        As a direct and proximate result of the willful disregard, deliberate indifference, grossly

reckless actions and failure of the Defendants, Louisiana Department of Corrections and Elayn

Hunt Correctional Center at St. Gabriel, Plaintiff was deprived of her Due Process Rights and

Equal Protection Right as guaranteed by the U.S. Constitution.

        WHEREFORE, Plaintiff demands judgment against Defendants, Louisiana Department

of Corrections and Elayn Hunt Correctional Center at St. Gabriel, for all available damages,

including punitive damages, in addition to attorney’s fees and costs pursuant to 28 U.S.C. §

1988.

                                        COUNT TWO
          Plaintiff Deshunta Miller v. Donald Johnson, Eric Hinyard, Kirt Guerin,
                                    and Timothy Hooper


                                                 90.

        Plaintiff incorporates by reference the allegations of the preceding paragraphs as if fully

restated below.




                                                 18
        Case 3:21-cv-00390-JWD-RLB              Document 1       07/06/21 Page 19 of 24




                                                 91.

       As previously set forth, acts and failures to act by Defendants, Donald Johnson, Eric

Hinyard, Kirt Guerin, and Timothy Hooper, who acted under color of law caused Plaintiff,

Deshunta Miller, to be subjected to the deprivation of rights, privileges and immunities as

guaranteed to her under the Fourteenth Amendment of the United States Constitution and under

the Louisiana Constitution.

                                                 92.

       As previously set forth, the acts and failures to act by Defendants, Donald Johnson, Eric

Hinyard, Kirt Guerin, and Timothy Hooper, were performed under color of state law.

                                                 93.

       As previously set forth, Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, and

Timothy Hooper, actions, individually and/or jointly, created a state-created danger where it was

foreseeable that Plaintiff would suffer injury and harm.

                                                 94.

       The harm created by the Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin,

Timothy Hooper, and James M. LeBlanc was foreseeable and direct, such that there was an

awareness or should have been an awareness on the part of Defendants based on information that

should have put them on notice of the risk of harm to Plaintiff. Defendants, Donald Johnson,

Eric Hinyard, Kirt Guerin, Timothy Hooper, and James M. LeBlanc were aware or should have

been aware that their failure to act significantly enhanced the risk of harm to Plaintiff.

                                                 95.

       Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, Timothy Hooper, and James M.

LeBlanc acted in willful disregard of the risk to the safety of Plaintiff, with deliberate



                                                  19
        Case 3:21-cv-00390-JWD-RLB              Document 1       07/06/21 Page 20 of 24




indifference and gross negligence for Plaintiff’s personal safety, in a manner that shocks the

conscience.

                                                 96.

       The relationship between Plaintiff and Defendant, Donald Johnson, was such that

Plaintiff was a foreseeable victim of Donald Johnson’s acts, and that Defendant had direct

knowledge of the likelihood that Plaintiff would suffer the harm that she did.

                                                 97.

       The relationship between Plaintiff and Defendant, Eric Hinyard, was such that Plaintiff

was a foreseeable victim of Eric Hinyard’s acts, and that Defendant had direct knowledge of the

likelihood that Plaintiff would suffer the harm that she did.

                                                 98.

       The relationship between Plaintiff and Defendant, Kirt Guerin, was such that Plaintiff

was a foreseeable victim of Kirt Guerin’s acts, and that Defendant had direct knowledge of the

likelihood that Plaintiff would suffer the harm that she did.

                                                 99.

       The relationship between Plaintiff and Defendant, Timothy Hooper, was such that

Plaintiff was a foreseeable victim of Timothy Hooper’s acts, and that Defendant had direct

knowledge of the likelihood that Plaintiff would suffer the harm that she did.

                                                100.

       Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, and Timothy Hooper’s conduct,

affirmative actions and their positions of authority as state actors facilitated, enabled and created

a dangerous situation that made Plaintiff particularly more vulnerable to harm than she otherwise

would have been.



                                                 20
        Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 21 of 24




                                                101.

        The above actions by Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, and

Timothy Hooper, resulted in a deprivation and derogation of the Due Process and Equal

Protection rights afforded to Plaintiff by the U.S. Constitution.

                                                102.

        Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, and Timothy Hooper, through

their deliberate indifference, recklessness and gross negligence, willfully disregarded Plaintiff’s

concerns that inmates be kept out of her work area without unsupervised access and acted in a

manner that shocks the conscience.

                                                103.

        Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, and Timothy Hooper, failed to

appropriately respond to staff reports of inappropriate inmate behavior in a timely manner upon

notification by staff, including Plaintiff.

                                                104.

        Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, and Timothy Hooper, failed to

respond to Plaintiff’s complaints that she felt unsafe with inmates being able to access her work

area in a manner that both breached security and “shocked the conscience.”

                                                105.

        As a direct and proximate result of the willful disregard, deliberate indifference and

grossly reckless actions of the Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, and

Timothy Hooper, Plaintiff was deprived of her Due Process Rights and Equal Protection Rights

as guaranteed by the U.S. Constitution.




                                                 21
        Case 3:21-cv-00390-JWD-RLB             Document 1       07/06/21 Page 22 of 24




       WHEREFORE, Plaintiff demands judgment against Defendants, Donald Johnson, Eric

Hinyard, Kirt Guerin, and Timothy Hooper, for all available damages, including punitive

damages, in addition to attorney’s fees and costs pursuant to 28 U.S.C. § 1988.


                       COUNT THREE – STATE LAW CLAIM
       Plaintiff, Deshunta Miller v. Louisiana Department of Corrections, Elayn
Hunt Correctional Center at St. Gabriel, Donald Johnson, Eric Hinyard, Kirk Guerin, and
                                    Timothy Hooper,

                                               106.

       Plaintiff incorporates by reference the allegations of the preceding paragraphs as if fully

restated below.

                                               107.

       Defendants were, at all relevant times, under a duty and obligation as described herein.

                                               108.

       Defendants, Louisiana Department of Corrections and Elayn Hunt Correctional Center at

St. Gabriel, breached that duty by failing to properly educate and train its staff and employees,

including Defendants, Donald Johnson, Eric Hinyard, Kirt Guerin, and Timothy Hooper, as

described herein.

                                               109.

       Defendants breached that duty by failing to respond to Plaintiff’s complaints regarding

the security breaches that allowed Erick Dehart to access her work area, as described herein.

                                               110.

       Defendants have violated Louisiana tort law, Book III, Title V, Chapter 3. Further and in

the alternative, Defendants’ actions were the equivalent of intentional acts.




                                                22
        Case 3:21-cv-00390-JWD-RLB              Document 1       07/06/21 Page 23 of 24




                                                 111.

       As a direct and proximate result of the above breaches, Plaintiff was harmed as described

herein, and she suffered emotional distress as described herein in recovering from the

catastrophic experience of being raped, and in addition was unable to return to work at Elayn

Hunt Correctional Center at St. Gabriel.

                                                 112.

       As a direct and proximate result of the above breaches, Plaintiff has suffered from

feelings of fear, stress, anxiety, distress, trauma, confusion and embarrassment stemming from

the rape by Erick Dehart.

       WHEREFORE, Plaintiff demands judgment against Defendants for all available

damages, including punitive damages.

                                     DEMAND FOR BENCH TRIAL

           Plaintiff demands a bench trial on all issues so triable.

           Dated this 10th day of July, 2021.



                                                By Attorney:

                                                Turner Law Firm, LLC.
                                                413 W. Main Street
                                                Gonzales, Louisiana 70737
                                                Telephone: 225.644.2229
                                                Facsimile: 225.644.2266


                                                /s/     Travis J. Turner
                                                Travis J. Turner
                                                Bar Roll No.: 29462




                                                  23
       Case 3:21-cv-00390-JWD-RLB             Document 1        07/06/21 Page 24 of 24




                            UNITED STATES DISTRICT COURT

                       FOR THE MIDDLE DISTRICT OF LOUISIANA

DESHUNTA MILLER                                             )
                                                            )
                             Plaintiff,                     )
                                                            )       NO.: 21-390

VS                                                          )       CIVIL ACTION
LOUISIANA DEPARTMENT OF CORRECTIONS,                        )       BENCH TRIAL
ELAYN HUNT CORRECTIONAL CENTER, JAMES                       )
M. LEBLANC, TIMOTHY HOOPER, KIRT GUERIN,                    )
ERIC HINYARD, AND DONALD JOHNSON                            )
                     Defendants.                            )
                                                            )

                                          VERIFICATION

        BEFORE ME, the undersigned Notary Public, personally came and appeared Deshunta
Miller, the plaintiff in this matter, who, after being duly sworn did depose and say as follows:

       That she has read all the facts and allegations contained in the Petition for Damages; that
       all the facts and allegations contained therein are true and correct to the best of her
       knowledge, information, and belief; and that this Verification shall serve as due proof of
       any allegation needed or required by law.

                                             /s/  Deshunta Miller
                                             DESHUNTA MILLER

SWORN TO AND SUBSCRIBED BEFORE ME

THIS 6th DAY OF JULY, 2021



/s/ Travis J. Turner
Travis J. Turner
LA Bar Roll No.: 29462




                                               24
